UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1928


In re: LAWRENCE VERLINE WILDER, SR.,

                Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   November 19, 2015              Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence    Verline   Wilder,   Sr.,      petitions    for     a   writ   of

mandamus seeking an order reversing dismissals of his actions

and   appeals    filed   between   1997   and   2015.       We    conclude    that

Wilder is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.           Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).        Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought,

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988), and may not be used as a substitute for appeal.                       In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Wilder is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus and

deny Wilder’s motion to appoint counsel.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 PETITION DENIED




                                      2